Citation Nr: 1242536	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran had active military service from May 1981 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 

In April 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in October 2005 when the Board denied the Veteran's claim.  The Veteran appealed the October 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2007, the Court vacated the Board's October 2005 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  This matter was again before the Board in July 2009, March 2011, and February 2012 when the Board remanded the Veteran's claim for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not kept VA apprised of his current address, and as a result, the appeal has been remanded numerous times.  The most recent remand was issued to ensure that all available avenues for locating the Veteran had been taken and for compliance with the July 2009 and March 2011 remand orders.  Unfortunately, the Board concludes that compliance with the July 2009 and March 2011 remands has not been obtained.  Further, there was not compliance with the February 2012 remand.  

In July 2009 and March 2011, the appeal was remanded so that the Veteran's file could be reviewed regarding the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  After each of these remands, the appeal was denied by the AMC following the Veteran's lack of attendance at the scheduled VA examination.  However, as noted in the February 2012 remand, the Board did NOT request that the Veteran be scheduled for a VA examination in July 2009 or March 2011.  Rather, the Board only requested an opinion based on review of the claims file.  As such, in order to find substantial compliance with the Board's prior remand directives, the February 2012 remand stated that Veteran's file must be sent to a VA clinician for the requested opinion or it must be established that the Veteran's VA compensation benefits have been discontinued due to his disappearance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The remand orders then stated that 

[t]he clinician is requested to provide an opinion, based on a review of the record as to the impact of the Veteran's service-connected disabilities (residuals of left femur fracture with hip and knee involvement, posttraumatic stress disorder (PTSD), and tinnitus), alone on the Veteran's ability to secure or follow a substantially gainful occupation.  

An opinion was supplied in March 2012; however, it only addressed the Veteran's service-connected PTSD.  There is no opinion regarding the impact on employability of the service-connected residuals of left femur fracture or tinnitus.  Thus, while there was compliance with the requirement that an opinion based only on review of the claims file be obtained, the opinion is incomplete.  Id.  

Additionally, the February 2012 remand ordered that the RO/AMC was to "[e]xhaust all avenues outlined in M21-1MR to locate a current address for the Veteran."  The file reflects a search for the Veteran via LexisNexis Accurint for Government, and a February 2012 Report of Contact that states that the Veteran's compensation checks were still going to his financial institution, but that his financial institution was not called.  However, VA Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section B, relating to mail management, indicates that, if mail is returned as undeliverable, certain steps should be taken to locate the Veteran.  While the record reveals that a number of these steps have been completed, e.g., reviewing CAPRI, there are several that seem to not have been attempted.  Specifically:

5.  Utilize an Internet web address locator service, such as ChoicePoint, to identify the current mailing address.  ChoicePoint is available only to individuals specifically authorized for access to this service.  A list of the websites searched should be documented in the claims folder.  

6.  Using a Share inquiry, determine whether Social Security has a better address. 

 7. Check to see whether benefits are being paid by direct deposit.  If so, fax or mail a copy of the letter to the beneficiary's financial institution that provides VA authority to obtain address information. 

Similar steps are contained in M21-1MR, Part IV, Subpart ii, Ch. 3, Section B. Failure to Report for Review Examination.  As reflected by the above discussion, it seems that not all these avenues were pursued with regard to the Veteran's address.  The Board observes that there is November 2012 correspondence in the virtual file that was sent to an address in The Philippines.  The Board is unclear as to how this address was identified and if it is correct.  Thus, the Board cannot find substantial compliance with the Board's February 2012 remand orders.  

Accordingly, the case is REMANDED for the following action:

1. Exhaust all avenues outlined in M21-1MR to locate a current address for the Veteran, including but not necessarily limited to searching ChoicePoint (if available), contacting the Social Security Administration, and sending a letter to the Veteran's financial institution.  All efforts made should be detailed in the claims file. 

If the steps the RO/AMC is to follow are different from the steps discussed in this remand, those steps must be documented, the RO/AMC must follow those steps and document their completion.  

If the address in The Philippines is correct, this fact should be documented in the claims file.  

2. Forward the Veteran's claims file to an appropriate VA physician for review.  (An examination need not be scheduled).  The physician should be affiliated with an Indiana VAMC, unless the AMC has specific documentation/evidence that the Veteran lives in another jurisdiction.  The clinician is requested to provide an opinion, based on a review of the record as to the impact of all of the Veteran's service-connected disabilities, individually and as a group, on the Veteran's ability to secure or follow a substantially gainful occupation.  The service-connected disabilities are residuals of left femur fracture with hip and knee involvement, PTSD, and tinnitus.  The clinician should give consideration to the Veteran's level of education, training, and previous work experience, but should not consider his age or the impairment caused by nonservice-connected disabilities. 

All opinions provided should be supported by a thorough rationale consistent with the evidence of record.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  (The Board is aware that the most recent clinical evidence of record is from 2007; however, the clinician should still provide an opinion as to the Veteran's ability to secure substantially gainful occupation based on the evidence of record.) 

3. Following completion of the above requested actions, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


